Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                             April 7, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the                                              No. 54190-4-II
    Personal Restraint of

    PHILIP JAMES BREWER,

                                  Petitioner.
                                                                UNPUBLISHED OPINION



          LEE, A.C.J. -- Philip Brewer seeks relief from personal restraint imposed as a result of his

2018 plea of guilty to a felony violation of a domestic violence no-contact order for which he

received a Drug Offender Sentencing Alternative (former RCW 9.94A.660 (2016)) sentence.1 He

seeks to withdraw his plea, asserting that his counsel provided ineffective assistance by not

submitting witness statements that would have proved his innocence and that there was newly

discovered evidence.




1
  Brewer filed a motion to withdraw his plea in the trial court. That court transferred his motion
to us under CrR 7.8(c) to be considered as a personal restraint petition.
No. 54190-4-II


       “‘[T]he court shall allow a defendant to withdraw the defendant’s plea of guilty whenever

it appears that the withdrawal is necessary to correct a manifest injustice.’” State v. Quy Dinh

Nguyen, 179 Wash. App. 271, 282, 319 P.3d 53 (2013) (quoting CrR 4.2(f)). “Withdrawal may be

necessary to correct a manifest injustice where the defendant establishes (1) he or she received

ineffective assistance of counsel; (2) the plea was not ratified by the defendant or one authorized

by him or her to do so; (3) the plea was involuntary; or (4) the plea agreement was not kept by the

prosecution.” Id. “The defendant generally bears the burden of establishing the necessity for

withdrawing the plea.” Id. at 282-83.

       Brewer makes no such showing that withdrawal of his plea of guilty is necessary to correct

a manifest injustice. While he states there is evidence that he believes would prove his innocence,

he does not show that that evidence was discovered after his plea. And while he asserts he received

ineffective assistance of counsel, he does not show that his counsel’s advice regarding pleading

guilty fell below an objective standard of reasonableness or that as a result of that deficient

performance, the result of his case probably would have been different. State v. McFarland, 127
Wash. 2d 322, 335-36, 899 P.2d 1251 (1995); Strickland v. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 80 L. Ed. 2d 674 (1984). This court presumes strongly that trial counsel’s performance

was reasonable. State v. Grier, 171 Wash. 2d 17, 42, 246 P.3d 1260 (2011). Brewer does not show

that he received ineffective assistance of counsel.




                                                 2
No. 54190-4-II


        Brewer does not meet his burden of showing that his plea of guilty results in a manifest

injustice and so does not show that he is entitled to relief from restraint. We, therefore, deny his

petition and his request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     LEE, A.C.J.
 We concur:



 MELNICK, J.




 GLASGOW, J.




                                                 3